Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-11 are Allowed over the prior arts of record. 
2.	Based on the amendments made to claims 1 and 11 and the remarks submitted by the applicant on 8/13/2021, current prior art of record Ferguson (US 2013/0261872) fails to teach forming a sparse point cloud based on received modulated adjacent vehicle messages initially received at the vehicle external lamp module. The examiner considers these remarks and agrees that the current prior arts of record overcome the current claim limitations. Thus these claims are now considered allowable.
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below: 
Regarding Claim 1:
A vehicle line-of-sight optical communication system for use in ad hoc networks formed with a vehicle during traveling of the vehicle along a roadway, comprising: a vehicle external lamp module, comprising: an electronic control unit (ECU) having an electronic processor that operates under control of a program to process messages sent or received by the communication system; at least one light source; a driver circuit electrically connected to the ECU to energize the light source(s) in response to a transmission signal from the ECU so as to send messages via the light source(s); at least one light sensor; and a receiver circuit electrically connected to the ECU to provide the ECU with a reception signal indicative of messages received via the light sensor(s), and a central controller that is in communication with the ECU via a vehicle wherein each adjacent vehicle message specifies a position of an adjacent vehicle and is initially received at the vehicle external lamp module or the one or more other vehicle external lamp modules as an optical transmission signal that is modulated or otherwise encoded by the adjacent vehicle with vehicle data and that is transmitted from one or more light sources of the adjacent vehicle, and wherein the central controller is further configured to aggregate the received adjacent vehicle messages to form a sparse point cloud and to make a determination concerning a trajectory of the vehicle based on information derived from the sparse point cloud.
Regarding Claim 11:
A method of communicating over an ad hoc network from a vehicle traveling along a roadway, comprising the steps of: establishing communication from a vehicle with a plurality of other vehicles using line-of- sight optical signals, wherein the line-of-sight optical signals are sent and received via one or more external lamp modules on the vehicle that provide visual signaling and/or illumination external to the vehicle; obtaining a plurality of adjacent vehicle messages based on the received line-of-sight optical signals, wherein each adjacent vehicle message specifies a position of an adjacent vehicle and is initially received at the one or more external lamp modules as an optical transmission signal that is modulated or otherwise encoded by the adjacent vehicle with vehicle data and that is transmitted from one or more light sources of the adjacent vehicle; aggregating the plurality of adjacent vehicle messages to form a sparse point cloud; determining a change in trajectory of the vehicle based on information derived from the sparse point cloud; and transmitting messages using the line-of-sight optical signals between the vehicle and other vehicles including the adjacent vehicle.

Regarding Claim 1: Prior arts Nishijima (US 2019/0182929) in view of Spaulding (US 2015/0023668) in further view of Ferguson (US 2013/0261872) teaches: a vehicle line-of-sight optical communication system for use in ad hoc networks formed with a vehicle during traveling of the vehicle along a roadway, comprising: a vehicle external lamp module, comprising: an electronic control unit (ECU) having an electronic processor that operates under control of a program to process messages sent or received by the communication system; at least one light source; a driver circuit electrically connected to the ECU to energize the light source(s) in response to a transmission signal from the ECU so as to send messages via the light source(s); at least one light sensor; and a receiver circuit electrically connected to the ECU to provide the ECU with a reception signal indicative of messages received via the light sensor(s), and a central controller that is in communication with the ECU via a vehicle communication bus and that is configured to receive adjacent vehicle messages from the vehicle external lamp module and one or more other vehicle external lamp modules, wherein each adjacent vehicle message specifies a position of an adjacent vehicle and is initially received at the vehicle external lamp module or the one or more other vehicle external lamp modules as an optical transmission signal that is modulated or otherwise encoded by the adjacent vehicle with vehicle data and that is transmitted from one or more light sources of the adjacent vehicle, (the detailed rejection is stated within office action dated 5/13/2021) within claim 1. Although Spaulding teaches receiving adjacent vehicle messages that comprises a position of the adjacent vehicle, Ferguson teaches aggregating optical signals that are not modulated with data and forming a sparse point cloud based on these non-data carrying signals. Thus the prior art references alone or in combination don’t teach the limitations, “wherein each adjacent vehicle message specifies a position of an adjacent vehicle and is initially received at the vehicle external lamp module or the one or more other vehicle external lamp modules as an optical transmission signal that is modulated or otherwise encoded by the adjacent vehicle with vehicle data and that is transmitted from one or more light sources of the adjacent vehicle…aggregate the received adjacent vehicle messages to form a sparse point cloud”.

Regarding Claim 11: Prior arts Nishijima (US 2019/0182929) in view of Spaulding (US 2015/0023668) in further view of Ferguson (US 2013/0261872) teaches: a method of communicating over an ad hoc network from a vehicle traveling along a roadway, comprising the steps of: establishing communication from a vehicle with a plurality of other vehicles using line-of- sight optical signals, wherein the line-of-sight optical signals are sent and received via one or more external lamp modules on the vehicle that provide visual signaling and/or illumination external to the vehicle; obtaining a plurality of adjacent vehicle messages based on the received line-of-sight optical signals, determining a change in trajectory of the vehicle based on information derived from the sparse point cloud; and transmitting messages using the line-of-sight optical signals between the vehicle and other vehicles including the adjacent vehicle (the detailed rejection is stated within office action dated 5/13/2021) within claim 11. Although Spaulding teaches receiving adjacent vehicle messages that comprises a position of the adjacent vehicle, Ferguson teaches aggregating optical signals that are not modulated with data and forming a sparse point cloud based on these non-data carrying signals. Thus the prior art references alone or in combination don’t teach the limitations, “wherein each adjacent vehicle message specifies a position of an adjacent vehicle and is initially received at the one or more external lamp modules as an optical transmission signal that is modulated or otherwise encoded by the adjacent vehicle with vehicle data and that is transmitted from one or more light sources of the adjacent vehicle; aggregating the plurality of adjacent vehicle messages to form a sparse point cloud”.

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637